DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In a preliminary amendment filed 5/24/2022, Applicant cancelled claims 1-24 and added new claims 25-44.  This amendment is acknowledged.  Claims 25-44 are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2022 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 36 is objected to because of the following informalities: in line 3, “receive stimulation card” appears to be missing “a”, “said”, or “the”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means to releasably hold a visual stimulation card in a non-horizontal position” in claim 25 and 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-36 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the fabric surface" in line 10”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the upper flap surface of the internal flap" in line 1-2 and “its fold line”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 27-34 are therefore also rejected as they depend from a rejected claim.
Claim 35 recites the limitation "the superstructure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the means to releasably hold" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation "the other flaps" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 112 1st
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no support for the newly added limitation of “the card holder comprises i) a detached card holder configured to be releasably coupled to a portion of the infant play gym”.  The specification and drawings only describe and show the integral flaps formed by folding along a fold line of the mat and therefore this limitation was never in possession of this newly presented and claimed feature which is significantly different from the disclosed flap.  Therefore claims 26-36 are also rejected as they depend from claim 25.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-28, 30-31, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Conforti US Pat. No. 6,785,921 in view of Tobias US Pub. No. 2014/0194031.
In Reference to Claim 25
Conforti teaches:
An infant play gym (Play mat 91, Fig. 7) comprising: 
a mat forming an infant play area (central fabric play mat forming a play area 91); and 
a card holder comprising means to hold a visual stimulation toy in a non-horizontal position and in view of an infant lying in the infant play area (card holder/toy/visual stimulant 92 holds stimuli/interactive means on the flap surface when it expands to a non-horizontal viewing area from play area 91); 
wherein the card holder comprises i) a detached card holder configured to be releasably coupled to a portion of the infant play gym or ii) a flap extending from a fold line (toy flap 92 folds at perimeter edge 93 along an area of weakness between the mat 91 and the flap 92 at edge 93) and having an upper flap surface configured to carry the visual stimulation card (inner/upper flap surface folds open to expose the stimulus, Fig. 7), the flap being movable between an open position in which the upper flap surface is in a non-horizontal position to expose the visual stimulation card (expanded up for viewing the stimulant surface of toy 92, Fig. 7), and a closed position in which the upper surface is folded against the fabric surface of the mat (folded to a closed position overlapping the play area 91 for storage when pivoted shut by members 94, Col. 6 lines 1-21).  
Conforti fails to teach:
The toy being specifically a card holder comprising means to releasably hold a visual stimulation card.
Tobias teaches:
A similar play gym activity center having a foldable mat having a means to releasably hold a visual card comprises a transparent window overlying a pocket sized to receive the simulation card (transparent windows ([0081]) may be used) and internal flaps (foldable playing areas) with visual stimuli on the folded surface that are foldable along lines of weakness (Asub2, Lsub1, etc., [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Conforti to have further included transparent portions/pockets or other releasable card holding means for releasably holding cards therein in order to allow the toy and/or visual stimuli cards therein and allowing them to be easily removed or replaced as well as viewed and to be more easily interacted with or allow for different stimuli and configurations during use as taught by Tobias ([0081], [0060], [0061]).
In Reference to Claim 26
Conforti as modified by Tobias teaches:
The infant play gym of claim 25, wherein the flap comprises an internal flap and the upper flap surface of the internal flap is hidden when the internal flap is folded at its fold line to cover a region of a central mat portion of the mat with the flap and expose a lower surface of the internal flap (the foldable flap of 92 toy surface 93 is hidden when in the folded storage position covering part of the mat and is exposed when extended, wherein the flap as modified by Tobias includes transparent windows or pockets (flaps) ([0081]) with other internal flaps (foldable playing areas) having visual stimuli on the folded surface that are foldable along lines of weakness (Asub2, Lsub1, etc., [0090])).  
In Reference to Claim 27
Conforti as modified by Tobias teaches:
The infant play gym of claim 26, wherein the fold line comprises a fold line of reduced folding stiffness and extends from one outer edge of the mat to another outer edge of the mat (toy flap 92 folds at perimeter edge 93 along an area of weakness between the mat 91 and the flap 92 at edge 93 as the biasing elements 94 are positioned along the perimeter to form the line which is weaker (biased for movement) than other types of stiffer attachment means). 
In Reference to Claim 28
Conforti as modified by Tobias teaches:
The infant play gym of claim 26, further comprising a superstructure comprising multiple legs extending upward from about the play area and connected above the mat, a first leg of the superstructure configured to connect to the mat at a position outboard of the card holder flap (Fig. 11 shows a toy hanging superstructure having a central portion and two side legs that attach to an outer edge of the mat, wherein this feature may be used with the embodiment of Fig. 7, Col. 6 lines 55-64, where the folded flap would lie inside of the attached legs).  
In Reference to Claim 30
Conforti as modified by Tobias and Hoffman teaches:
The infant play gym of claim 28, further comprising a canopy configured to be attached to the superstructure to span multiple legs and to be positioned over at least a portion of the infant play area (Tobias: Fig. 15a shows 370 as a sewn canopy between the legs of a superstructure)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Conforti to have further included a canopy surface spanning between two legs to allow the stimuli to be more easily interacted with, to provide a more protected covered play area that a parent can still monitor through, or allow for different configurations during use as taught by Tobias ([0060], [0061], [0096]-[0100]).
In Reference to Claim 31
Conforti as modified by Tobias teaches:
The infant play gym of claim 30, further comprising one or more interactive objects suspended from the legs of the superstructure, the interactive objects reachable by an infant lying on the mat (Conforti: interactive toys attachable to the legged structure 132, Fig. 11, Col. 6 lines 45-54).  
In Reference to Claim 35
Conforti as modified by Tobias teaches:
The infant play gym of claim 25, wherein the card holder comprises a canopy spanning at least two legs of the superstructure and positioned for viewing by an infant on the mat (Tobias: Fig. 15a shows 370 as a sewn canopy between the legs of a superstructure)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Conforti to have further included a canopy surface spanning between two legs to allow the stimuli to be more easily interacted with, to provide a more protected covered play area that a parent can still monitor through, or allow for different configurations during use as taught by Tobias ([0060], [0061], [0096]-[0100]).
In Reference to Claim 36
Conforti as modified by Tobias teaches:
The infant play gym of claim 25, wherein the means to releasably hold the visual stimulation card comprises at least one of 1) a transparent window overlying a pocket sized to receive stimulation card, or 2) spaced-apart card edge clamps, each clamp positioned to engage a respective edge of a card placed between the clamps (as modified by Tobias to have transparent pockets/windows ([0081]).  
In Reference to Claim 37
Conforti teaches:
An infant play gym (Play mat 91, Fig. 7) comprising: 
a mat having a fabric surface forming an infant play area (central fabric play mat area 91); 
a superstructure extending upward from about the play area and extending over the mat (Fig. 11 shows a toy hanging superstructure having a central portion and two side legs that attach to an outer edge of the mat, wherein this feature may be used with the embodiment of Fig. 7, Col. 6 lines 55-64, where the folded flap would lie inside of the attached legs); and 
a card holder comprising means to releasably hold a visual stimulation card in a non horizontal position and in view of an infant lying in the infant play area (card holder/toy/visual stimulant 92 holds stimuli/interactive means on the flap surface when it expands to a non-horizontal viewing area from play area 91), the card holder comprising an internal flap extending from a fold line internal to the infant play area (toy flap 92 folds at perimeter edge 93 along an area of weakness between the mat 91 and the flap 92 at edge 93), the internal flap having an upper flap surface configured to carry the visual stimulation card (inner/upper flap surface folds open to expose the stimulus, Fig. 7), the flap being movable between an open position in which the upper flap surface is in a non-horizontal position to expose the visual stimulation card (expanded up for viewing the stimulant surface of toy 92, Fig. 7), and a closed position in which the upper surface is folded against the fabric surface of the mat (folded to a closed position overlapping the play area 91 for storage when pivoted shut by members 94, Col. 6 lines 1-21),
one or more flaps extending from a perimeter edge of the mat and foldable between open positions with the one or more flaps extending outward from the mat, and closed positions with the one or more flaps overlying the mat (the entire toy holding portion that is foldable forms a flap which overlays a portion of the mat in the closed position and exposes the card holder and stimuli when in the open position, Fig. 7).
Conforti fails to teach:
The toy being specifically a card holder comprising means to releasably hold a visual stimulation card including an internal flap or pocket member, and a flexible canopy attached to the superstructure and positioned over at least a portion of the infant play area; 
Tobias teaches:
A similar play gym activity center having a foldable mat having a means to releasably hold a visual card comprises a transparent window overlying a pocket sized to receive the simulation card (transparent windows ([0081]) may be used) and internal flaps (foldable playing areas) with visual stimuli on the folded surface that are foldable along lines of weakness (Asub2, Lsub1, etc., [0090]), and a superstructure having a pair of arches/legs and a flexible canopy spanning at least two legs of the superstructure and positioned for viewing by an infant on the mat (Tobias: Fig. 15a shows 370 as a sewn canopy between the legs of a pair of arches of a superstructure).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Conforti to have further included transparent portions/pockets or other releasable card holding means for releasably holding cards therein in order to allow the toy and/or visual stimuli cards therein and allowing them to be easily removed or replaced as well as viewed and to be more easily interacted with or allow for different stimuli and configurations during use as taught by Tobias ([0081], [0060], [0061]).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Conforti to have further included a canopy surface spanning between two legs to allow the stimuli to be more easily interacted with, to provide a more protected covered play area that a parent can still monitor through, or allow for different configurations during use as taught by Tobias ([0060], [0061], [0096]-[0100]).
Claims 29 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Conforti and Tobias as applied to claims 28/37 above and further in view of Hoffman US Pat. No. 7,117,552.
In Reference to Claim 29
Conforti as modified by Tobias:
The play mat of claim 28 as rejected above.  
Conforti fails to teach:
Wherein the superstructure comprises three legs separated an equal distance from each other and configured to meet at a joint over the mat.  
Further, Hoffman teaches:
An infant play mat comprising a flexible fabric central play mat area (13) with different designed areas and a frame comprising legs extending from corners of the perimeter of the central mat portion (legs 10 extend from three equidistant portions of the outside of the mat and meet at a joint beam 17 at a point spaced above the central mat portion, Fig. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Conforti to have further included a frame with multiple legs extending above the mat in order to stabilize the arches and to allow the mat to include dangling toys and other more entertaining pieces to make the mat more exciting and entertaining for the user as taught by Hoffman (Col. 3 line 64 – Col. 4 line 22).
In Reference to Claim 38
Conforti as modified by Tobias:
The infant play gym of claim 37 as rejected above.  
Conforti fails to teach:
Wherein the superstructure comprises three or more legs configured to meet at a joint over the mat.  
Further, Hoffman teaches:
An infant play mat comprising a flexible fabric central play mat area (13) with different designed areas and a frame comprising legs extending from corners of the perimeter of the central mat portion to a central joint over the mat (legs 10 extend from three equidistant portions of the outside of the mat and meet at a joint beam 17 at a point spaced above the central mat portion, Fig. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Conforti to have further included a frame with multiple legs extending above the mat in order to stabilize the arches and to allow the mat to include dangling toys and other more entertaining pieces to make the mat more exciting and entertaining for the user as taught by Hoffman (Col. 3 line 64 – Col. 4 line 22).
In Reference to Claim 39
Conforti as modified by Tobias and Hoffman:
The infant play gym of claim 38, wherein the legs extend from respective corners defined between perimeter edges of the mat (as modified by Hoffman, the three legs/arches are defined by attaching near the corners/edges/perimeter of the mat, Fig. 1-3).  
In Reference to Claim 40
Conforti as modified by Tobias and Hoffman:
The infant play gym of claim 38, wherein the canopy is attached to and spans two or more legs of the superstructure to be positioned over at least a portion of the infant play area (the modified canopy of Tobias which extends between the arches/legs create the canopy above the play area as modified above the mat of Conforti).  
In Reference to Claim 41
Conforti as modified by Tobias and Hoffman:
The infant play gym of claim 40, wherein the canopy comprises a flexible fabric surface and is configured to be attached to two legs of the superstructure (the canopy of Tobias is a sewn mesh fabric canopy that can be seen through and provide protection between the arches/legs and above the mat, [0096]-[0100]).  
In Reference to Claim 42
Conforti as modified by Tobias and Hoffman:
The infant play gym of claim 38, further comprising one or more interactive objects suspended from the legs of the superstructure, the interactive objects reachable by an infant lying on the mat (Conforti: interactive toys attachable to the legged structure 132, Fig. 11, Col. 6 lines 45-54).  
Allowable Subject Matter
Claims 32-34 and 43-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: in addition to the other claim limitations, the specific limitations of the card holder flap configured to be releasably attached to and be supported by the first leg in its open position or comprising other flaps extending from a perimeter edge of the mat and foldable between open positions with the other flaps extending outward from the mat, and closed positions with the other flaps overlying the mat, the other flaps comprising a flip chart having one or more sheets comprising an image or a texture are not anticipated by or found obvious by the cited prior art.
Brief Discussion of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Elson (2017/0252662) teaches a similar infant play mat with an upright collar with interactive toy portions, Welch (7,520,010) teaches a foldable mat with multiple fold lines and
pockets/holding members therein, Rothschild (7,845,508) teaches a foldable storage element with
removable play portions and fold lines, and Wilkins (2010/0144237) teaches multiple flexible flaps with
internal pockets with removable cards for children to interact with.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711